488 F.2d 978
Larry Michael LANE, Petitioner-Appellant,v.Buster KERN, Sheriff, Respondent-Appellee.
No. 73-1035 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 28, 1974.Rehearing Denied Feb. 25, 1974.

Michael Thornell, Houston, Tex.  (Court-appointed but not under Act), for petitioner-appellant.
Joe S. Moss, Asst. Dist. Atty., Houston, Tex., for respondent-appellee.
Before GEWIN, GODBOLD and CLARK, Circuit Judges.
PER CURIAM:


1
After careful consideration of the record in this case it is our opinion that the order of the district court denying the petitioner-appellant's application for habeas corpus relief and other relief must be vacated and the case remanded to the district court for further proceedings and consideration by that court.  Accordingly, it is so ordered.


2
Vacated and remanded.



*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409 Part I